Title: From John Adams to Oliver Whipple, 18 May 1790
From: Adams, John
To: Whipple, Oliver



Dear Sir
New York May 18 1790—

With much pleasure I received your favour of March 26th. It brought fresh to my memory the many hours we spent together in the chamber where I first saw the light of the sun.  I believe there are few persons who run through a public career, especially one that interests the passions of the people; without finding persons to recollect prophecies that great things would one day be his lot—The political path in which I sat out in life must lead either to destruction or to great success.  As I know there were not wanting persons to predict that I should rise high, and among these were men of merit; so on the other, I believe there were many more who prophecied that I should ruin myself, family and Country, and reach nothing but infamy.  I am not sorry as you may well imagine that the prognostications of the latter sort are not fulfilled.
The representations of your independent and respectable circumstances gives me much pleasure.  The sense of Congress seems to be so much against many missions abroad, that I apprehend you could find no chance from that branch, in which so many have already been employed with reputation who are now out of office.  I really think you will find no office better than a lawyers office—Mine I know, while I held it, was the best office I ever enjoyed.  As the executive department by the constitution is wholly in the President I make no promisses to any one, and interfere as little as possible in appointments.  I should however have much pleasure in concurring with the friends you mention in recommending you as far as the public service may justify.

John Adams